Opinion by
Smith, J.,
While the trial judge, in the charge, Aery properly laid before the jury the essential features of the evidence for the prosecution, we cannot say that he dwelt on it to an unwarrantable degree. Still less can we hold that he “ neglected to call like attention to testimony on behalf of defendants.” It was the misfortune of the defendants that the evidence on their part presented nothing material in the nature of a defense to the charge, and that cross-examination brought out features damaging to themselves. It contained nothing in their favor to which attention could be called. The explanatory circumstances which it introduced had no bearing on the question whether the defendants had formed a conspiracy to defraud, since they arose subsequently to the overt acts, and, as to these, explained nothing. The issue was fairly submitted to the jury, upon the evidence, and, as the record shows no error, the judgment is affirmed.